MEMORANDUM **
Marcial Falcon appeals from the 2015 judgment revoking his supervised release and imposing a ten-month sentence. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Falcon’s counsel has filed a brief stating that there are no grounds for relief, along with a motion to withdraw as counsel of record. We have provided Falcon the opportunity to file a pro se supplemental brief. No pro se supplemental brief or answering brief has been filed.
The record reflects that, after Falcon served his ten-month sentence and was placed on supervised release, his supervised release was again revoked. Because the sentence imposed for the 2015 revocation is no longer in effect, we can provide no effective relief to Falcon. We, therefore, dismiss this appeal as moot. See Spencer v. Kemna, 523 U.S. 1, 7-14, 118 S.Ct. 978, 140 L.Ed.2d 43 (1998).
Counsel’s motion to withdraw is GRANTED.
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.